Heman Brown Jr vs Lowrin Marsh

IN SUP. COURT
Wolcott Lawrence one of the Attornies for the Defendant in the above case being duly Sworn Saith, that the Said Defendant was taken by surprise in the above case, the same being ordered for a trial before a Jury when at the same time there was an issue in law pending in the same case, and this Deponent further saith that from his best knowledge of the Law, he was of opinion & did verily believe that according to the law the issue in law ought to have been first tried by the court as standing upon the Imparlance Docket, & this Deponent did advise and counsel the said Defendant that it would not be necessary or proper, that he should be at the expense of Coming with his witnesses from the County of Monroe, to attend in court, untill the Court should give a Judgment on the issue in law in the case and the *672said Defendant was deprived of the benefit of any witnesses in the case except this Deponent and further this deponent saith not
Wolcott Lawrence
Oct 9th 1824.
Sworn to in open Court Oct. 9th 1824
J. Kearsley
Clerk.

[In the handwriting of Wolcott Lawrence]